Citation Nr: 1127478	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  05-08 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left eye disorder, claimed as glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The matter was previously before the Board, and in July 2009 was remanded to the Appeals Management Center (AMC) for additional development.

The Veteran testified before the undersigned in May 2009.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a left eye disorder, claimed as glaucoma.  In July 2009, the Board remanded this issue for additional development.  Specifically, the evidence included a current diagnosis of primary open-angle glaucoma of the left eye, as well as evidence that indicated a possible causal connection between the currently-diagnosed disorder and service.  The Board pointed to a March 2006 VA ophthalmology report revealing chorioretinal scarring of the left eye, as well as the fact that the Veteran sustained a shrapnel wound injury to the face and neck in 1968, for which he is separately service-connected.

VA examinations were scheduled at the Tuskegee VA Medical Center (VAMC) for April 2010 and June 2010, but the Veteran did not attend either appointment.  A May 2010 report of contact indicates that he claimed to receive a letter portending of an imminent examination, but was not contacted with a specific date or time.  There are no letters or similar materials of record which indicated that he was, in fact, ever given notice of an appointment date or time for a VA examination.  

The RO requested a new examination appointment in August 2010, and noted that because the Veteran was an employee at the Atlanta VA Medical Clinic (VAMC), the examination needed to take place elsewhere.  A November 2010 document indicates that the claims file was returned to Atlanta from the Dublin VAMC with the examination marked as incomplete.  The Dublin VAMC was contacted and stated that it was unable to perform the required eye examination at that location.

At this point, the Veteran is 100 percent disabled and in receipt of special monthly compensation.  Therefore, it seems unlikely that he is employed at the Atlanta VAMC.  Therefore, the Board finds that one more attempt should be made to schedule him for an examination.  If he is, in fact, still employed at the Atlanta VAMC or some other policy prohibits scheduling an examination at that location, he should be scheduled at the Tuskegee VAMC.  If he fails to report, the claim may be denied.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the Atlanta VAMC for the period from November 2010 to the present.

2.  Schedule the Veteran for an examination to determine the nature and etiology of his left eye disorder, claimed as glaucoma.  

At attempt should be made to schedule him at the Atlanta VAMC.  If that is not possible, he should be scheduled at the Tuskegee VAMC.  All contacts with the Veteran regarding his appointment are to be fully documented within the record.

The examiner is directed to consider the Veteran's reported history of a shrapnel wound injury during service and is requested to offer an opinion as to whether it is at least as likely as not (a 50 percent probability or higher) that the left eye disorder is related to service, including his shrapnel wound injury.

The claims folder should be provided to and reviewed by the examiner in conjunction with the examination. All opinions are to be accompanied by a clear rationale consistent with the evidence of record.

3.  The RO should then readjudicate the claim for entitlement to service connection for a left eye disorder, claimed as glaucoma.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

